IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


IN RE: EXTENSION OF ADMISSION OF            : No. 63 WM 2017
EMILY J. KAUFMANN, ESQ. TO THE              :
BAR OF THE COMMONWEALTH OF                  :
PENNSYLVANIA, ATTORNEY                      :
IDENTIFICATION NO. 320256                   :


                                       ORDER



PER CURIAM

      AND NOW, this 3rd day of October, 2017, the Motion for Extension of Admission

to Practice Law Pursuant to Pa.B.A.R. 311 is GRANTED, IN PART. In order to afford

Emily Kaufmann additional time to seek full admission to this Commonwealth’s bar, her

temporary admission is extended until April 30, 2018.